        Case 1:18-cv-03444-MKV Document 178 Filed 11/23/20 Page 1 of 2



                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 ADVANCE TRUST & LIFE ESCROW SERVICES, LTA, AS                           DATE FILED: 11/23/2020
 NOMINEE OF LIFE PARTNERS POSITION HOLDER
 TRUST, and JAMES KENNEY, on behalf of themselves and all
 others similarly situated,

                           Plaintiffs,                                  18-cv-3444 (MKV)

                             -against-                                        ORDER

 PHL VARIABLE INSURANCE COMPANY,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On November 23, 2020, the Court held a conference regarding (1) Plaintiffs’ motion to

compel non-party Milliman to produce documents withheld or redacted as privileged [ECF #159,

163, 186, 173]; (2) motions to seal various documents filed in connection with that motion [ECF

#158, 166, 170]; and (3) requests to file a second amended complaint and extend the discovery

schedule. As the Court explained at the conference, defendant has failed to meet its burden of

proving that the documents are subject to attorney client privilege. Accordingly, IT IS HEREBY

ORDERED that all Milliman documents withheld as privileged shall be produced. IT IS

FURTHER ORDERED that, by November 30, 2020, the parties shall file on the public docket

unredacted copies of all filings submitted in connection with the motion to compel. However, in

the event that there are a limited number of documents which the parties believe qualify for an

exception to the policy favoring public access to judicial documents, the Defendant may submit

those document to Chambers, via email by November 30, 2020, for in camera review before

publicly filing those documents. IT IS FURTHER ORDERED that leave to file a second
        Case 1:18-cv-03444-MKV Document 178 Filed 11/23/20 Page 2 of 2




amended complaint is DENIED. The Court will enter the revised Scheduling Order and Case

Management Plan discussed at the conference.

       The Clerk of Court is respectfully directed to terminate the motions pending at docket

entries 158, 159, 166, 169, 170, and 177.

SO ORDERED.
                                                    _________________________________
Date: November 23, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
